                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 ARREN DODSON,

                Plaintiff,

         v.                                                 Civil Action No. 18-2680 (RDM)

 UNITED STATES CAPITOL POLICE,

                 Defendant.


                             MEMORANDUM OPINION AND ORDER

       Plaintiff Arren Dodson brings this action against Defendant United States Capitol Police

(“Capitol Police”) pursuant to the Congressional Accountability Act (“CAA”), 2 U.S.C.

§§ 1301–11, which subjects various legislative branch agencies to certain laws, including Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. Plaintiff asserts three claims: a

claim of race discrimination, Dkt. 1 at 7; a claim of retaliation, id. at 8; and a procedural due

process claim, id. at 9. Defendant moves to dismiss all three claims. See Dkt. 13. For the

reasons explained below, the Court will deny Defendant’s motion.

                                        I. BACKGROUND

A.   Factual Background

       For purposes of the pending motion to dismiss, the following allegations, which are taken

from Dodson’s complaint, are accepted as true. See Am. Nat'l Ins. Co. v. FDIC, 642 F.3d 1137,

1139 (D.C. Cir. 2011); see also EEOC v. St. Francis Xavier Parochial Sch., 117 F.3d 621, 624

(D.C. Cir. 1997) (“In determining whether a complaint fails to state a claim, [the Court] may

consider only the facts alleged in the complaint, any documents either attached to or incorporated

in the complaint and matters of which [it] may take judicial notice.”).
       Plaintiff Arren Dodson is a former United States Capitol Police Officer. Dkt. 1 at 3, 7

(Compl. ¶¶ 10, 40). He is “an African American.” Id. at 3 (Compl. ¶¶ 9). Over the course of his

employment with the Capitol Police, Dodson “regularly spoke out about” the Capitol Police

“treating him less favorably than his Caucasian colleagues.” Id. at 3 (Compl. ¶ 15). He alleges

that the disciplinary actions—one for insubordination and one for unsatisfactory performance—

that led to his termination from the Capitol Police were the “[m]ost recent[]” examples of such

disfavored treatment. Id. at 3 (Compl. ¶ 16); see id. at 4 (Compl. ¶¶ 19–20).

       On January 17, 2018, Dodson felt ill but thought he was well enough to work his

assigned shift that began on that day. Id. at 4 (Compl. ¶ 21). Towards the end of his shift, which

spanned into January 18, 2018, he was informed that “he would be required to work additional

duty into the next shift.” Id. Because Dodson’s name appeared towards the bottom of the list

that provided the order in which officers would be asked to work additional duty—this list is

known as “the unscheduled draft list”—he inquired why he was being asked to work additional

duty. Id. at 4–5 (Compl. ¶¶ 21–22). He “learned that all of the employees who had been

scheduled to work additional duty for that date went home with no negative consequence.” Id. at

5 (Compl. ¶ 22).

       Upon learning of his counterparts’ departures, Dodson told his supervisor “that he had an

ear infection and a migraine” and was therefore “unable to continue working.” Id. Despite

excusing employees who were supposed to be assigned to additional duty before Dodson,

Dodson’s supervisor “ignored [Dodson’s] assertions that he was not fit to complete another shift,

resulting in [an] improper order that he remain on-duty, even though he had properly notified

management of his illness.” Id. (Compl. ¶ 23). Dodson left work anyway and went home and to

the doctor, id. (Compl. ¶ 24), where he was diagnosed with an ear infection in both ears,



                                                2
prescribed a course of antibiotics, and given “a note permitting him to return to work as soon as

January 19, 2018, only if he was feeling better, and seven to ten days later if he was not,” id.

(Compl. ¶¶ 25–26). Dodson did not return to work until January 24, 2018. Id. (Compl. ¶ 28).

       Dodson provided Sergeant Brown with the doctor’s note, which Sergeant Brown rejected

as “insufficient” to excuse Dodson’s departure from work and would not explain why. Id. at 5–6

(Compl. ¶¶ 29–30). Dodson brought Brown yet another doctor’s note, which was similarly

rejected as insufficient without explanation. Id. at 6 (Compl. ¶ 31). “Past practice of [the

Capitol Police] ha[d] been to provide a doctor’s note that outline[d] for how long an employee

should take sick leave.” Id. (Compl. ¶ 33). And, “[a]t no time” did any of the Capitol Police

provide guidance to Dodson concerning how to document his sick leave. Id. (Compl. ¶ 32).

       On April 30, 2018, as a result of Dodson’s departure from work on January 18, 2018 and

related absence, he received disciplinary citations for insubordination and for unsatisfactory

performance, carrying corresponding recommended penalties of a two-day suspension and

termination, respectively. See id. at 4 (Compl. ¶¶ 18–20). At the same, the Capitol Police

informed Dodson: “As you know, under the terms of the June 28, 2016 Last Chance Agreement

(“LCA”) entered into by you and the Department, your receipt of any sustained CP-535

discipline is a violation of the LCA that will result in the termination of your employment, and

you are not entitled to an appeal, grievance or any other challenge of the recommended

termination.” Id. at 6 (Compl. ¶ 34). On May 4, 2018, Dodson provided “additional information

that he believed was relevant to the disciplinary actions” to the Chief of Police, Matthew

Verderosa, “but it was rejected.” Id. (Compl. ¶ 36). Five days later, Chief Verderosa notified

Dodson “that he had accepted the recommendation” to terminate Dodson and planned to

“forward his recommendation” to the Capitol Police Board within five days if Dodson “did not



                                                  3
resign.” Id. at 6–7 (Compl. ¶ 37). Dodson did not resign. Id. at 7 (Compl. ¶ 39). He was then

notified by the Capitol Police on July 2, 2018, that he had been terminated effective June 26,

2018. Id. (Compl. ¶ 40).

B.   Procedural Background

        On November 19, 2018, Dodson filed this lawsuit. See id. at 1. In alleges that the

Capitol Police’s disciplinary actions that led to his termination violated the CAA, id. at 7–9,

which incorporates the prohibitions on discrimination and retaliation contained in Title VII of the

Civil Rights Act, 2 U.S.C. § 1311(a)(1). He also alleged that the Capitol Police’s actions

violated his Fifth Amendment right to procedural due process. Dkt. 1 at 9. The Capitol Police

moves to dismiss his claims insofar as they allege an unlawful hostile work environment for lack

of subject matter jurisdiction, and it moves to dismiss all of the counts of the complaint for

failure to state a claim. See Dkt. 13-1.

                                     II. LEGAL STANDARD

        Motions to dismiss under Federal Rule of Civil Procedure 12(b)(6) “test[] the legal

sufficiency of a complaint.” Browning v. Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002). This

examination requires the Court to “first ‘tak[e] note of the elements a plaintiff must plead to state

[the] claim’ to relief, and then determine whether the plaintiff has pleaded those elements with

adequate factual support to ‘state a claim to relief that is plausible on its face.’” Blue v. District

of Columbia, 811 F.3d 14, 20 (D.C. Cir. 2015) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 675, 678

(2009)) (alterations in original) (internal citation omitted). That “facial plausibility” requires that

it “plead[] factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. A plaintiff need not

make “detailed factual allegations” to withstand a Rule 12(b)(6) motion, Bell Atl. Corp. v.



                                                   4
Twombly, 550 U.S. 544, 555 (2007), but “a complaint must contain sufficient factual matter, [if]

accepted as true, to ‘state a claim to relief that is plausible on its face,’” Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 570). Thus, a complaint may survive a Rule 12(b)(6) motion

even if “recovery is very remote and unlikely,” but the facts alleged “must be enough to raise a

right to relief above the speculative level.” Twombly, 550 U.S. at 555–56 (quotation marks

omitted).

                                           III. ANALYSIS

A.   Hostile Work Environment

        The Capitol Police first moves to dismiss Dodson’s “hostile work environment claim” on

the grounds that it is both not administratively exhausted and that it fails to state a claim. See

Dkt. 13-1 at 14, 22. But Dodson’s complaint does not plead a claim for hostile work

environment. To be sure, the complaint does allege that Dodson was subject to “severe and

pervasive harassment” in a single paragraph in describing the factual background, Dkt. 1 at 3

(Compl. ¶ 14), but the substantive counts of the complaint are clear. Count I alleges a claim for

“race discrimination” based on Defendant’s alleged “disparate treatment” of Dodson and based

on Defendant’s imposition of discipline on Dodson “for conduct that” did not result in discipline

“when committed by” Dodson’s “Caucasian colleagues.” Id. at 7–8 (Compl. ¶¶ 41–46). Count

II alleges a claim for retaliation based on the disciplinary action the Capitol Police took against

Dodson. Id. at 8–9 (Compl. ¶¶ 47–54). And, Count III alleges that the Capitol Police violated

Dodson’s right to procedural due process. Id. at 9 (Compl. ¶¶ 55–61). Nowhere does the

complaint allege a claim for a hostile work environment, perhaps because Dodson agrees with

the Capitol Police that he never exhausted that claim.




                                                   5
       Perhaps prompted by Defendant’s misreading of the complaint, Dodson asserts in his

opposition brief that the complaint alleges a hostile work environment claim. Dkt. 15 at 7–9.

But that is not what the complaint says, and the Court declines to permit Dodson to amend his

complaint in an opposition brief—even where the Capitol Police has misread the complaint to

assert such a claim. “It is ‘axiomatic’ that a party may not amend his complaint through an

opposition brief.” Singh v. District of Columbia, 55 F. Supp. 3d 55, 70 (D.D.C. 2014). To the

extent Dodson has now decided to pursue such a claim—distinct from the disparate treatment

claim he has alleged—he should prepare a proposed, amended complaint, and should file a

motion seeking leave to file that amended complaint. See Fed. R. Civ. P. 15(a)(2).

B.     Disparate Treatment

       The first count of the complaint alleges that the Capitol Police intentionally discriminated

against Dodson in violation of the CAA and Title VII. Dkt. 1 at 7–8 (Compl. ¶¶ 41–46). “To

establish a prima facie case of disparate treatment under Title VII, a plaintiff must show that ‘(1)

he is a member of a protected class, (2) he suffered an adverse employment action, and (3) the

unfavorable action gives rise to an inference of discrimination.’” Clark v. Johnson, 206 F. Supp.

3d 645, 659 (D.D.C. 2016) (quoting Forkkio v. Powell, 306 F.3d 1127, 1130 (D.C. Cir. 2002)).

Where a plaintiff asks the Court to infer discrimination by comparing his treatment to that of a

similarly situated employee, the plaintiff “must also demonstrate that all of the relevant aspects

of his employment situation were nearly identical to those of the other employee.” Burley v.

Nat’l Passenger Rail Corp., 801 F.3d 290, 324 (D.C. Cir. 2015) (internal quotations and

alterations omitted).

       The Capitol Police contend that Dodson has failed adequately to plead a claim for

disparate treatment because he has not alleged that any White (or even non-Black) counterparts



                                                 6
subject to an identical last chance agreement received more favorable treatment than he did. See

Dkt. 13-1 at 11–12. But, the text of the last chance agreement, as excerpted in Dodson’s

complaint, demonstrates that it only affects the consequences of disciplinary actions, not whether

an employee has, in fact, violated Capitol Police policies. See Dkt. 1 at 3–4 (Compl. ¶ 17)

(“Officer Dodson agrees that any future sustained [disciplinary action] . . . which results in

suspension without out pay . . . will result in termination of his employment . . . .”). Thus,

insofar as Dodson alleges disparate treatment in the decision to terminate him as a result of the

disciplinary citation he received, the last chance agreement would be relevant to making a

comparison to a similarly situated employee for purposes of that claim. It is not relevant—or at

least dispositive at the pleading stage—however, to Dodson’s claim that he was not allowed to

depart, was reprimanded for departing, and was not permitted to justify his absence with a

doctor’s note, when similarly-situated, non-Black officers were subjected to more lenient

treatment. Id. at 4–7 (Compl. ¶¶ 22, 30–32, 44–45). With respect to that claim of disparate

treatment, the last chance agreement is not a “relevant aspect” of the employment situation such

that Dodson would need to allege that any non-Black employees with last chance agreements

were treated differently. See Burley, 801 F.3d at 324.

       Accordingly, the Court rejects the Capitol Police’s motion to dismiss Dodson’s disparate

treatment claim.

C.     Retaliation

       Title VII forbids an “employer from interfering (through retaliation) with an employee’s

efforts to secure or advance enforcement of the Act’s basic guarantees,” Burlington N. & Santa

Fe Ry. Co. v. White, 548 U.S. 53, 63 (2006); 42 U.S.C. § 2000e-3(a), and that prohibition

extends to legislative agencies by virtue of the CAA, 2 U.S.C. § 1317(a). The anti-retaliation



                                                  7
provision has two clauses, the “opposition clause” and the “participation clause.” Crawford v.

Metro. Gov’t of Nashville & Davidson Cty., Tenn., 555 U.S. 271, 274 (2009). Under the

“opposition clause,” it is “an unlawful employment practice for an employer to discriminate

against any of his employees . . . because [the employee] has opposed any practice made an

unlawful employment practice by this subchapter.” 42 U.S.C. § 2000e-3(a). Under the

“participation clause,” it is unlawful for an employer to discriminate against an employee

“because [the employee] has made a charge, testified, assisted, or participated in any manner in

an investigation, proceeding, or hearing under this subchapter.” Id.

       1.        Participation Clause

       The Capitol Police contends that Dodson has failed to state a claim under the

“participation clause” which prohibits retaliation where employees have “initiated proceedings,

made a charge or testified, assisted, or participated in a hearing or other proceeding” under the

CAA. Dkt. 13-1 at 21–22 (quoting 2 U.S.C. § 1317(a)). But Dodson’s complaint alleges only

unlawful retaliation on the theory that he engaged in protected activity under the opposition

clause. See Dkt. 1 at 8–9 (Compl. ¶ 47–54). And, he makes no argument otherwise in his brief.

See Dkt. 15 at 11–12. Accordingly, the Court need not consider the Capitol Police’s arguments

on this score.

       2.        Opposition Clause

       The Capitol Police also moves to dismiss Dodson’s retaliation claim on the ground that

he did not adequately allege that he engaged in protected activity under the opposition clause.

Dkt. 13-1 at 19–21. The Capitol Police contends that Dodson’s complaint only makes a series of

conclusory allegations that he was engaging in protected activity during various conversations

with supervisors about the events that led his dismissal. Dkt. 13-1 at 14 (citing Compl. ¶¶ 57–



                                                 8
59). But, his claim for retaliation incorporates by reference the preceding factual allegations,

which include the allegation that Dodson “regularly spoke out about the Department treating him

less favorably than his Caucasian colleagues.” Dkt. 1 at 3 (Compl. ¶ 15) (emphasis added). That

allegation, when combined with Dodson’s allegations that he asked his supervisors “why he was

being required to work additional duty” when others were not, id. at 4–5 (Compl. ¶ 22), and that

he “questioned Sergeant Brown as to why he would not accept his doctor’s note in accordance

with past practice and when he asked Sergeant Brown how to properly document his sick leave,”

id. at 8 (Compl. ¶ 51), is sufficient to permit the inference that he complained of racially

disparate treatment to his supervisors. Cf. M.K. v. Tenet, 99 F. Supp. 2d 12, 33 (D.D.C. 2000)

(finding an allegation of a general pattern of conduct sufficient to permit the inference that that

conduct occurred on specific occasions for purposes of a motion to dismiss).

       Accordingly, the Court rejects the Capitol Police’s challenge on this basis.

D.     Due Process

       Finally, the Capitol Police moves to dismiss Plaintiff’s claim that his termination violated

his procedural due process rights secured by the Fifth Amendment. To prevail on his procedural

due process claim, the plaintiff must first show a deprivation of “life, liberty, or property” and

must then show that “the procedures used by the Government in effecting the deprivation [did

not] ‘comport with due process of law.’” Ralls Corp. v. Comm. on Foreign Inv. in U.S., 758

F.3d 296, 315 (D.C. Cir. 2014) (quoting Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 59

(1999)).

       The Capitol Police first contend that Dodson’s termination did not deprive him of a

cognizable property interest. Public employees who may only be fired for cause have a property

interest in their employment. See Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 538–38



                                                  9
(1985). The Capitol Police thus argue that, by signing the last chance agreement, Dodson was no

longer an employee subject to termination only for cause and that, as a result, he did not have a

cognizable property interest in his employment. Dkt. 13-1 at 19–20. But, crediting the

allegations of the complaint as true, as the Court must at this stage of the proceeding, the last

chance agreement did not permit the Capitol Police to terminate Dodson without cause. Rather,

as excerpted in the complaint, it permits his termination only after a predicate finding of a

disciplinary violation—in other words, only for cause. Dkt. 1 at 3–4 (Compl. ¶ 17). Thus, the

Capitol Police’s argument that the last chance agreement transformed Dodson into an at-will

employee, stripping him of his property interest in his employment, cannot be sustained on the

present record. See Devorah v. Royal Bank of Canada, 115 F. Supp. 3d 35, 38 (D.D.C. 2015)

(“The court must accept all non-conclusory allegations of fact contained in a complaint and draw

all reasonable inferences in favor of the plaintiff” in deciding a motion to dismiss). At a

minimum, the Court would need to review the entire agreement to determine what rights Dodson

waived, and what rights, if any, he preserved.

       The Capitol Police further argues that, even if Dodson maintains a property interest in his

employment, his claim nevertheless fails because he received constitutionally adequate process.

In evaluating whether governmental procedures meet the constitutional minimum set by the due

process clause, the Court must consider (1) the private interest; (2) “the risk of an erroneous

deprivation of such interest through the procedure used, and the probable value, if any, of

additional or substitute procedural safeguards;” and (3) the governmental interest. Mathews v.

Eldridge, 424 U.S. 319, 335 (1976). The Capitol Police contend that Dodson received adequate

process because he received notice of the reasons for his termination, and he had the chance to

“present[] additional information that he believed was relevant” to the Chief of Police. Dkt. 13-1



                                                 10
at 21 (citing Dkt. 1 at 6 (Compl. ¶¶ 18–20, 36)). But Dodson alleges that he was denied a

hearing or formal appeal procedures. Dkt. 1 at 6 (Compl. ¶ 35). And, importantly, he seeks

additional process regarding the issuance of the disciplinary citation, not the decision to

recommend termination as a result of that disciplinary citation—a recommendation he cannot

appeal under the Last Chance Agreement. Nor does the allegation that he “presented additional

information” to the Chief of Police who “rejected it,” id. at 6 (Compl. ¶ 36), mean that he

received an opportunity to be heard; that phrasing is equally consistent with declining to consider

that information at all.

        Accordingly, taking Dodson’s allegations to be true, and drawing all inferences in his

favor at this early stage of the proceeding, the Court concludes his procedural due process claim

is sufficient to survive a motion to dismiss. The Capitol Police may have grounds to challenge

the claim on a more complete record. But for present purposes, the Court must deny Defendant’s

motion to dismiss.

                                         CONCLUSION

        For the foregoing reasons, Defendant’s Motion to Dismiss, Dkt. 13, is hereby DENIED.

        SO ORDERED.



                                                      /s/ Randolph D. Moss
                                                      RANDOLPH D. MOSS
                                                      United States District Judge


Date: September 30, 2019




                                                 11
